Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 09, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court
The scope of the following functional claim language is unclear: 
Re claim 11: alignment mark; alignment assisting marker.
Re claim 17: etch selectivity against the first electrode layer. 
In particular, it is unclear if the functional claim language is merely intended use language such that the claimed structure including the area, film, and first electrode layer are capable of being used for the intended use, including in an alignment or etch process, and if or how the language structurally or manipulatively or limits the scope of the claim(s).
[T]he written description states that the “pharmaceutically acceptable polymer is … ,” which does not as unambiguously signify that the description provided is definitional. (Abbott Laboratories v. Andrx Pharmaceuticals Inc., 81 USPQ2d 1289 (Fed. Cir. 2007))

Owing to the fact that the Neill patent discloses a hack saw blade having its tooth portion of hard steel and its back portion of less hard but tough steel, it is evident that the specific materials of which the tooth and back portions of appellant's blade are made are characteristics [emphasis added] essential to novelty. It has been repeatedly held that such a characteristic cannot properly be defined in terms of function and that a claim which so defines it does not meet the requirements of R.S. 4888 (U.S.C., title 35, sec 33). See General Electric Co. v. Wabash Appliance Corp. et al., 304 U.S. 364 [ 37 USPQ 466 ]; Koebel v. Coe, 70 App. D.C. 261, 105 F.2d 784 [ 41 USPQ 759 ]; In re Ewald, 28 C.C.P.A. (Patents) 906, 117 F.2d 755, 48 USPQ 557. United Carbon Co. et al. v. Binney & Smith Co., 317 U.S. 228 [ 55 USPQ 381 ]; In re Cohen, 30 C.C.P.A. (Patents) 876, 133 F.2d 924, 56 USPQ 567 ; and In re Fullam et al., 34 C.C.P.A. (Patents) 1018, 161 F.2d 247, 73 USPQ 399. The statement that a steel hardens at or below a specified temperature, or to particular degree of hardness, does not define or identify the steel, but merely recites one of its properties [emphasis added] or functions, and is open to the criticism made in the case of In re Fullam et al., supra, that it defines the invention “not in terms of what it is, but of what it does.” It is evident that a statement that a steel hardens at a temperature not greater than 2400°F. or that it hardens to a specified degree, does not define any particular steel, but covers all steels having certain desired characteristics. As stated by the examiner, the steels satisfying either of those requirements would be innumerable. Appellant's application does not indicate that all such steels would be suitable for his purposes. The appealed claims, therefore, merely point out one or two characteristics of the In re SHORTELL, 81 USPQ 359 (C.C.P.A. 1949).

Also, as evidenced by the specification disclosure in paragraph(s) 37 and 38, and claim(s) 12, 14, 16, 18, and 19, it appears that the specific materials or conditions of the claimed structure including the area, film, and first electrode layer may be characteristics essential to novelty of the claimed invention. However, such characteristics cannot be properly defined in terms of the claimed properties or functions including any intended use, therefore, the claim(s) fail(s) to inform, with reasonable certainty, those skilled in the art about the scope of the invention. 
Moreover, in the specification, including as cited above, applicant merely discloses non-limiting examples of the claimed functional language, including non-limiting examples of “alignment mark,” “alignment assisting marker,” and “etch selectivity against the first electrode layer,” but applicant has not provided a clear definition of the language in the specification or the plain meaning of the language does not otherwise appear to be limited to the specific examples. Therefore, it is ambiguously unclear what else is encompassed by the functional claim language.
For the above reasons, the claimed functional language is ambiguous and the boundaries of the scope of the claim(s) are unclear and imprecise because there is no clear cut indication of the scope of the subject matter covered by the claim(s), the claim language does not set forth well-defined boundaries of the invention and only states a problem solved or a result or property obtained, and one of ordinary skill in the art would not know from the functional claim language the scope of the structure encompassed by the claim(s). See MPEP § 2173.05(g).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

The following paragraph is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 11-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim(s) 11-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention.
The undescribed subject matter is the following: 
Re claim 11: an alignment mark area; an alignment assisting marker.
Re claim 17: the film of the alignment assisting marker has an etch selectivity against the first electrode layer. 
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 11-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chang (20180097177).
At paragraphs 3, 12, 15-17, 22, 24-26, 28, 42, 46, 50, 54, 64, 86, 90, 94, 102, and 112, and claims 1, 3, 4, 11, and 18, Chang discloses the following:

	Re claim 12: The semiconductor device re claim 11, wherein the first electrode layer comprises a metal “platinum.” 
	Re claim 13: The semiconductor device re claim 12, wherein the second electrode layer comprises a metal “platinum.” 
	Re claim 14: The semiconductor device re claim 11, wherein the first electrode layer comprises platinum “platinum,” copper, silver, gold, ruthenium, iridium, nickel, titanium, titanium nitride, tantalum, tantalum nitride, zirconium nitride, or a combination thereof. 

	Re claim 16: The semiconductor device re claim 11, wherein the film of the alignment assisting marker is an inherently non-metallic “dielectric”/“aluminum oxide” material. 
	Re claim 17: The semiconductor device re claim 11, wherein the film of the alignment assisting marker has an inherent etch selectivity against the first electrode layer. 
	Re claim 19: The semiconductor device re claim 11, wherein the film of the alignment assisting marker is silicon dioxide, silicon nitride, silicon oxynitride, carbon-doped silicon oxide (SiCOH), silicon carbonitride, spin-on-glass, aluminum oxide “aluminum oxide,” polymers such as parylene, crosslinked polyphenylenes, poly(arylene ethers), or a combination thereof. 
	Re claim 20: The semiconductor device re claim 11, wherein the resist comprises a planarization layer, an anti-reflective coating, and a resist layer “layer.”
	The following is further clarified: 
	Re claim 11: the hard mask layer providing a raised area of topography over the alignment assisting marker. 
	In particular, the hard mask layer is providing a raised area of topography over the alignment assisting marker including relative to any area, e.g., area 306, lower than any area of the hard mask area.
	The following is further clarified: 

	In particular, consistent with applicant’s specification disclosure in paragraphs 37 and 38, this limitation is an inherent property of the applied film, including the “aluminum oxide” film, and the first electrode layer, including the “platinum” first electrode layer, of Chang.
	The following is further clarified: 
	Re claim 11: an area 302b inherently capable of being used for any intended use for an alignment mark; “resistance switching layer”/“variable resistance element”/“data storage layer”/114/358 inherently capable of being used for any intended use as an alignment assisting marker.
In particular, the applied product of Chang inherently possesses any claimed structural characteristic, including any structural characteristic implied by any claimed intended use limitation, because the claimed product and the product of Chang are at least substantially identical or are produced by at least substantially identical processes. Accordingly, a prima facie case of anticipation has been established, and if traversed, applicant is required to prove that the product of Chang does not necessarily or inherently possess the characteristics of the claimed product. See MPEP §§ 2112(V), 2112.01(I), 2113(II), and 2114(II).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 18, and alternatively, claims 11-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (20180097177).	
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. (In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)) 
It is our opinion that the substitution of Wille's type seal for the cement of Hallauer in Figure 1 would be obvious to persons of ordinary skill in the art from the disclosures of these references, merely involving an obvious selection between known alternatives in the art and the application of routine technical skills. (In re May (CCPA) 136 USPQ 208)
This, [evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography] in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor. (Smith v. Hayashi, 209 USPQ 754, 759 (Bd. of Pat. Inter. 1980)) 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)) 
See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); In re Cornish (CCPA) 125 USPQ 413; In re Soucy (CCPA) 153 USPQ 816; Sabel et al. v. The Wickes Corporation et al. (DC SC) 175 USPQ 3; Ex parte Seiko Koko Kabushiki Kaisha Co. (BdPatApp&Int) 225 USPQ 1260, and Ex parte Rachlin (BdPatApp&Int) 151 USPQ 56.  

For example, the formation of a first feature over or on a second feature in the description that follows may include embodiments in which the first and second features are formed in direct contact, and may also include embodiments in which additional features may be formed between the first and second features, such that the first and second features may not be in direct contact (Chang ¶ 12). Although FIG. 3A shows the RRAM cells 302a, 302b arranged between the second and third metal layers 334, 336, it will be appreciated that RRAM cells can be arranged between any neighboring metal layers in the interconnect structure 304. Further, although FIG. 3 illustrates only three metal layers for purposes of illustration, any number of metal lines can be included in interconnect structure 304. Further still, the RRAMs cells need not be arranged between the two uppermost metallization layers as illustrated, but additional dielectric-protection layers and metallization layers can be included over the RRAM cells. Further, although this disclosure is described in the context of RRAM memory cells, it will be appreciated that these concepts can also be applied to other types of memory cells, such as ferromagnetic RAM (FeRAM) or phase-change RAM (PCRAM) for example, which are disposed between adjacent metallization layers, and can also be applied to metal-insulator-metal (MIM) capacitors. Accordingly, in these alternative embodiments, a resistance switching layer (e.g., 112 in FIG. 1 or 358 in FIG. 3) can more generally be referred to as a data storage layer or a dielectric layer in the context of memory devices or MIM capacitors (Chang ¶ 26). While the disclosed method 400 and other methods that are illustrated and/or described herein may be illustrated and/or described herein as a series of acts or events, it will be appreciated that the illustrated ordering of such acts or events are not to be interpreted in a limiting sense. For example, some acts may occur in different orders and/or concurrently with other acts or events apart from those illustrated and/or described herein. Further, not all illustrated acts may be required to implement one or more aspects or embodiments of the description herein, and one or more of the acts depicted herein may be carried out in one or more separate acts and/or phases (Chang ¶ 28). Although PIGS. 5-16 are described in relation to the method 400, it will be appreciated that the structures disclosed in FIGS. 5-16 are not limited to the method, but instead may stand alone as structures independent of the method. Similarly, although the method is described in relation to FIGS. 5-16, it will be appreciated that the method is not limited to the structures disclosed in FIGS. 5-16, but instead may stand alone independent of the structures disclosed in FIGS. 5-16 (Chang ¶ 42). A mask 600, such as a hard mask, 
	The following citations are relevant:

Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.)
[S]election of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)
Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988)
See also MPEP §§ 2144.07 and 2144.06.

Also, it would have been obvious to substitute or combine the applied disclosures of the invention of Chang because it would facilitate provision of the invention of Chang, and as evidenced by the above citations, substitution or combination of a known element based on its suitability for its intended use has been held to be prima facie obvious.
Such a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. … [T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try.’… [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007) and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009). 
It would have been further obvious to substitute or combine the applied disclosures of Chang because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. See MPEP § 2143.
Still further, it would have been obvious to combine the disclosures of the invention of Chang because, as previously quoted, Chang discloses combining embodiments.
However, Chang does not appear to explicitly disclose the following: 
	Re claim 18: the alignment assisting marker has a thickness of about 5 to about 200 nanometers (nm). 
Nonetheless, Chang discloses generally that structural dimensions including thicknesses are result-effective variables including as follows:
It is noted that, in accordance with the standard practice in the industry, various features are not drawn to scale. In fact the dimensions of the various features may be arbitrarily increased or reduced for clarity of discussion (Chang ¶ 3). In some embodiments, the dielectric-protection layer 352 comprises SiC having a thickness of approximately 200 Angstroms (Chang ¶ 46). Further, the top electrode layer 356 may be, for example, about 10-100 nanometers thick (Chang ¶ 50). The conformal dielectric layer 1002 may be formed with a thickness of, for example, about 500 Angstroms (Chang ¶ 54). In some embodiments, the dielectric-protection layer 352 comprises SiC having a thickness of approximately 200 Angstroms (Chang ¶ 86). Further, the top electrode layer 356 may be, for example, about 10-100 nanometers thick (Chang ¶ 90). Even more, the conformal dielectric spacer layer may be formed with a thickness of, for example, about 500 Angstroms (Chang ¶ 94). The conformal dielectric layer 2800 may be formed with a thickness of, for example, about 500 Angstroms (Chang ¶ 102).

Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See MPEP § 2144.05.
In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See MPEP § 2144.05(II)(A).
Ecolab’s expert admitted that one skilled in the art would know how to adjust application parameters to determine the optimum parameters for a particular solution. Ecolab, Inc. v. FMCCorp., 569 F.3d 1335 (Fed Cir. 2009). 
Where the principal difference between a claimed process and that taught by a reference is a temperature difference, it is incumbent upon the appellants to establish the criticality of that difference. Ex parte KHUSID, BEZGODOVA, AND RUBEN, 174 USPQ 59 (Bd. Pat. App. & Int. 1971)
[A]ppellant does not contend that the combination of a magnetic fastener and an instrument having a magnetic head such as a tack and a magnetic hammer is new but that his particular combination is patentable because his magnetic tool is of substantially the same dimensions as the disk. … It is well established that the mere change of the relative size of the co-acting members of a known combination will not endow an otherwise unpatentable combination with patentability. Electric Cable Joint Co. v. Brooklyn Edison Co., Inc., 292 U.S. 69, 78 L.Ed. 1131, 54 S.Ct. 586, 21 USPQ 1 ; In re Irmscher, 36 CCPA 767, 171 F.2d 303, 80 USPQ 136 ; In re Bennett, 17 CCPA 1113, 40 F.2d 755, 5 USPQ 173. (In re Troiel, 124 USPQ 502 (C.C.P.A. 1960))
We do not feel that this limitation is patentably significant since it at most relates to the size of the article under consideration which is not ordinarily a matter of invention. In re Yount, 36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955))
Since the result sought and the ingredients used were known, we agree with the board it was within the expected skills of one having ordinary skill in this art to arrive at the optimum proportion of those ingredients. … In view of the prior art teachings we agree with the conclusion that the proportions of ingredients would have been obvious to a person having ordinary skill in the art at the time the invention as claimed in claims 41 and 42 was made. In re REESE, 129 USPQ 402 (C.C.P.A. 1961)
As noted above, Matzen discloses that the flexible portion of his container is drawn into the rigid top portion, filling the space thereof. Appellants have presented no argument which convinces us that the particular configuration of their container is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces in the collapsed container of Matzen. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459. In re Dailey and Eilers, 149 USPQ 47 (C.C.P.A. 1966)
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
In any case, as set forth in MPEP § 2144.05 quoted above, the presence of a known result-effective variable is not a necessary rationale for a person of ordinary skill in the art to experiment to reach another workable product, and it otherwise would have been an obvious matter of design choice ascertainable by routine experimentation and optimization to choose the particular claimed thickness dimensional limitation(s) including because applicant has not disclosed that, in view of the applied prior art, the limitation(s) is/are for a particular unobvious purpose, produce(s) an unexpected result or is/are otherwise critical. For that matter, applicant has not disclosed that the particular claimed thickness limitation(s) is/are for any purpose or produce(s) any result. See MPEP §§ 716.02 - 716.02(g), 2144.04, and 2144.05. See also In re Kirke, 17 C.C.P.A. (Patents) 1121, 40 F.2d 765, 5 USPQ 539; In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).

Response to Arguments
Applicant's remarks filed February 09, 2021 have been fully considered and are adequately addressed or rendered moot above or previously addressed of record.


Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			


/David E Graybill/
Primary Examiner, Art Unit 2894
March 11, 2021